STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

KINYA      BOYD                                                                 NO.     2022    CW   0363


VERSUS


CITY    OF      BATON      ROUGE,       PARISH                                                       2022
                                                                                     JULY 18f
OF   EAST       BATON      ROUGE




In   Re:           City         of     Baton      Rouge/ Parish          of     East     Baton       Rouge,

                   applying           for   supervisory writs,            19th       Judicial    District
                   Court,        Parish      of   East    Baton    Rouge,      No.    656948.




BEFORE:            HOLDRIDGE,           PENZATO,      AND      LANIER,   JJ.


        WRIT       DENIED.


                                                         GH
                                                         AHP

                                                         WIL




COURT      OF    APPEAL,         FIRST      CIRCUIT




                01 •;    Wj
       DEPUTY           CLERK    OF   COURT
                FOR     THE     COURT